CIRCUIT COURT FOR HAMILTON COUNTY
State of Tennessee

MICHAEL SHANE CAGLE, §

§

Plaintiff, §

§ No. 19C1U23
~y~ §

§ JURY DEMAND we OF
HAMILTON COUNTY §
GOVERNMENT, and § ie

§ , ‘
CORRECTION DEPUTY JOSEPH JONES, §
CORRECTION DEPUTY KEVIN LEWIS, § «)
CORRECTION DEPUTY WESLEY BIRJKOVFF, §
and §
CORRECTION DEPUTY MICHAEL CRAIG, §
In their capacities as corrections deputy §
sheriff for Hamilton County Government §
and in their individual capacities, §

§

Defendants. §
COMPLAINT

PLAINTIFF, for his causes of action, will show the Court:
Introduction:

1. This is an action for money damages brought pursuant to 42 U.S.C. §§ 1983 and
1988 to redress the deprivation of rights secured to Plaintiff by the Fourth, and Fourteenth
Amendments to the United States Constitution and for violations of the laws of the State of
Tennessee by the Defendants.

2. Plaintiff further brings this action against the Defendant, Hamilton County
Government (“County”) pursuant to TENN. CODE ANN. § 8-8-302.

3. Plaintiff avers that the individually named defendants, Corrections Deputy Joseph
Jones (“Jones”), Corrections Deputy Kevin Lewis (“Lewis”), Corrections Deputy Wesley

Birjkovff (“Birjkovff”) acted as corrections deputy sheriffs, agents, and law enforcement officers

=i DEFENDANT

Case 1:20-cv-00021-DCLC-DCP Document 1-2 Filed 01/16/20 phgh IB ¥3 PagelD #: 6
employed by the County, assigned to the Hamilton County Jail, and was at all times relevant to
this matter acting under color of law and under color of their office with the County.

4. Plaintiff maintains that the individual defendants committed these violations,
further set forth herein, as a result of policies, customs, practices, and/or procedures of the
County.

5. In addition, Plaintiff avers the individual defendants’ acts and omissions subjected
Plaintiff to mental anguish, emotional distress, and physical injuries.

Jurisdiction and Venue:

6. This is an action to redress the deprivation of rights secured to Plaintiff by the
Fourth, and Fourteenth Amendments to the United States Constitution and for violations of
Tennessee common law. Thus, as to the § 1983 claims, this Court is vested with original
jurisdiction pursuant to the authority stated in Haywood v. Drown, 556 U.S. 729, 731 (2009) and
Poling v. Goins, 713 S.W.2d 305, 306 (Tenn. 1986). This Court is vested with original
jurisdiction over Plaintiff's state claims pursuant to TENN. CODE ANN. § 16-10-101, et seq.

7. Venue is proper in this Court pursuant to TENN. CODE ANN. § 20-4-102. All acts
complained of occurred within Hamilton County.

a. Plaintiff is a resident of Rhea County, Tennessee.
b. To the best of Plaintiff's knowledge, the individual defendants are residents of
Hamilton County, Tennessee.
c. The County is a political sub-division of the State of Tennessee.
The Parties:
8. At all times relevant to this cause of action, Plaintiff was a citizen of the United

States and resident and citizen of the State of Tennessee.

~o~

Case 1:20-cv-00021-DCLC-DCP Document 1-2 Filed 01/16/20 Page 2 of 33 PagelD #: 7
9. At all times relevant to this cause of action, the County was a political sub-
division of the State of Tennessee organized and existing under the laws of the State of
Tennessee.

a. The County finances its law enforcement department identified and
averred as the Hamilton County Sheriff’s Department (“sheriff's
department”) and provides rules and regulations for the operation of the
sheriff's department.

b. The County provides oversight of the hiring, training, discipline, and
retention of all personnel in its law enforcement department.

10. At all times relevant to this cause of action, the County is responsible for the
creation and maintenance of its sheriffs department, which is a law enforcement agency created
under Tennessee state law and regulated by the laws of the State of Tennessee as to:

a. The safe and humane treatment of all persons taken into and held in the
custody of its correctional deputy staff at the Hamilton County Jail (“jail”)

and to not treat such person with unnecessary rigor.

b. The training and certification of its corrections and law enforcement
employees.
C. The safety of persons detained or otherwise within the custody of its

individual deputies! and agents.
d. To properly and promptly investigate claims of misconduct by its officers.

11. Plaintiff brings this action against the County.

 

" Hereinbefore and after the terms, “officers” and “deputies” are used interchangeably to refer to all of the County’s
law enforcement and correctional employees.

“3%

Case 1:20-cv-00021-DCLC-DCP Document 1-2 Filed 01/16/20 Page 3 of 33 PagelD #: 8
12. At all times relevant to this cause of action, the County employed the individual
defendants, who in turn were appointed by the sheriff as corrections deputies assigned to the jail.
The individual defendants acted under the color of their respective offices and under the color of
law, statute, ordinance, regulation, custom, or usage of the County. In addition:

a. At all times relevant to this cause of action, the individual defendants
acted in their official capacities as employees for the County as defined
under TENN. CODE ANN. § 29-20-102.

b. At all times relevant to this cause of action, Smith acted by virtue of or
under the color of their offices as corrections deputy sheriffs pursuant to
TENN. CODE ANN. § 8-8-302.

Cc. Plaintiff sues the individual defendants in their individual and official
capacities.

Factual Basis:
Individual Defendants

13. On January 10, 2019, Deputy Lori Choate (“Choate”) of the County brought
Plaintiff into the Hamilton County Jail (“jail”) on various criminal charges.

14. Choate escorted Plaintiff to the booking area of the jail without incident.

15. The individual defendants were present when Choate brought Plaintiff into the
booking area.

16. _ Plaintiff was handcuffed with his hands behind his back.

17. Plaintiff was standing calmly.

~Aayr

Case 1:20-cv-00021-DCLC-DCP Document 1-2 Filed 01/16/20 Page 4 of 33 PagelD #: 9
18. Video of the next events shows Plaintiff standing calmly, then snaps forward to a
scene where Plaintiff is bent over forward with Choate and the individual defendants removing
handcuffs from the Plaintiff.

19. The individual defendants drafted incident reports wherein they all claim in
various versions Plaintiff, upon entry into the jail and booking area was violent, swinging his
arms, and grabbing the individual defendants.

20. The said video does not show any such conduct by the Plaintiff.

21. Plaintiff avers that upon entry into the booking area, the individual defendants
overreacted to Plaintiff when Plaintiff merely asked to have the handcuffs loosened.

22. Plaintiff avers that the individual defendants beat Plaintiff about the face and
head, and in the process inflicted facial and head injuries upon the Plaintiff.

23. At no time did the Plaintiff present a threat of any harm to anyone.

County:
Rodney Terrell

24. The County failed to suspend or terminate county corrections officer Rodney
Terrell (“Terrell”) after Terrell unlawfully used a Taser on Nancy Mason (“Mason”) while in the
custody of the Sheriff in March 2015.

25. In an effort to cover-up his unreasonable use of force on Mason, Terrell wrote a
use of force report wherein he falsely claimed a justified use of the Taser on Mason, which 3 of
Terrell’s supervisors holding the ranks of Lieutenant, Captain, and Administration approved and
endorsed as Terrell having “followed Policy/Training.”

26. However, the County then reopened the investigation as to Terrell’s use of force

on Mason, and merely reprimanded Terrell.

~S~

Case 1:20-cv-00021-DCLC-DCP Document 1-2 Filed 01/16/20 Page 5 of33 PagelD #: 10
27. Despite a finding by the Sheriff’s own Internal Affairs investigation that Terrell
used excessive force on Mason and that the force caused Mason to suffer a serious fractured arm,
the Sheriff merely stated the following in regard to the incident:

“Policy needs review & better clarification made. It appears the
employees involved had no malicious intent, but training &
policies need to be addressed with each employee involved.”

28. Despite a finding by the Sheriff's own Internal Affairs investigation that Terrell
used excessive force on Mason and that the force caused Mason to suffer a serious fractured arm,
the County did not suspend or terminate Terrell. Rather, sometime later, the County actually
promoted Terrell to the rank of Lieutenant.

Daniel Hendrix

29. On August 15, 2015, the late Deputy Daniel Hendrix (“Hendrix”) savagely
assaulted a fully handcuffed and shackled prisoner identified as Leslie Hayes (“Hayes”) at the
Silverdale Complex.

30. This assault was captured in its entirety on video.

31. Hendrix then lied to Sheriffs Department investi gators about his assault upon
Hayes and lied when he brought false felony criminal charges against Hayes, which were later
dismissed.

32. Although criminal charges were brought against Hendrix, they were eventually
dropped based upon a false claim that County authorities did not know the whereabouts of Hayes
to prosecute Hendrix despite the fact the County knew Hayes was held in the Sequatchie County

Jail. County authorities could have easily transported Hayes to Hamilton County to allow her to

testify against Hendrix but refused or failed to do so.

~6~

Case 1:20-cv-00021-DCLC-DCP Document 1-2 Filed 01/16/20 Page 6 of 33 PagelD #: 11
33. Subsequent to the state’s dismissal of the criminal charges against him, the county
returned Hendrix to his full duties as a Deputy.

34. On March 29, 2017, Hendrix was shot and killed by Chattanooga law
enforcement after Hendrix became violent with two female Chattanooga Police officers while
celebrating Hendrix’s birthday.

35. Upon Chattanooga Police law enforcement’s arrival, Hendrix drew his County
issued gun, became agitated and refused commands to drop the weapon, whereupon Chattanooga
Police shot and killed Hendrix.

36. _ Despite the full knowledge of Hendrix’s propensity to use extreme violence
against citizens in general, the County allowed Hendrix to return to full duty with the full use and
benefit of his county issued gun after the events involving Hayes.

Edmond Blake Kilpatrick

37. Edmond Blake Kilpatrick (“Kilpatrick”) was hired by the County sometime in
2009 as a deputy sheriff. At the present time, he is a detective with the sheriff’ s department.

38. Prior to his employment by the County, Kilpatrick was a defendant in an Order of
Protection petition filed by Sylvana Johnson (“Johnson”) in Meigs County, Tennessee under case
number OP370. This Petition was at the time the County employed Kilpatrick, a public record
and readily available to anyone.

39. In the petition, Johnson claimed that Kilpatrick forced his way into her residence,
attacked a person she named “Matt,” as well as herself.

40. Forced entry into a residence to commit a crime therein constitutes the state

felony of aggravated burglary.

“7”

Case 1:20-cv-00021-DCLC-DCP Document 1-2 Filed 01/16/20 Page 7 of 33 PagelD #: 12
41. _ Kilpatrick stands accused of killing Christopher Sexton in U.S. District Court
Case No. 1:18-cv-17.

42. _ Kilpatrick also stands accused of beating Charles Toney, Jr. (“Toney”), which
was recorded by a bystander.

43. In this recording, while Toney was handcuffed, and on the ground, Kilpatrick is
beating and pummeling Toney without any lawful and believable justification.

44. __ This video recorded beating happened on December 3, 2018.

45. The recording was “viral” on “YouTube,” and was the focus of much media
exposure to the command staff of the County’s sheriff's department.

46. _ It was not until on or about December 19, 2018, that the County, through its
sheriff’s department, placed Kilpatrick on suspension (with pay) pending further investi gations
by federal authorities.

47. Although the office of the District Attorney General for Hamilton County referred
the Kilpatrick matter to federal authorities some days prior to December 19, 2018, the suspension
happened almost immediately after much pressure from two Hamilton County Commissioners,
the local chapter of the NAACP, and local grass-roots protests.

Sheriff Jim Hammond

48. The sheriff of the County is Jim Hammond (“Hammond”),

49. In 2012, when addressing civic leaders about black gang members Hammond said
the following: “We need to run them out of town, put them in jail or send them to the funeral
home.”

50. In response to the conduct of Kilpatrick, and in response to a video recorded

beating, strip search, and anal cavity search of a handcuffed James Mitchell (that happened on

~Q~

Case 1:20-cv-00021-DCLC-DCP Document 1-2 Filed 01/16/20 Page 8 of 33 PagelD #: 13
July 10, 2019) by Deputy Daniel Wilkey and Deputy Bobby Brewer, Hammond stated he stood
by his deputies, that the same deputies were “seasoned” officers, “good” officers, and that he
stood by their “ability and training.” Hammond further stated publicly that he reviewed video of
the incident with Mitchell and Menifee and stated, “I, Jim Hammond did not see a body cavity
search.” Hammond also stated that his deputies followed procedure citing James Mitchell was
combative and his deputies had already found marijuana in his pocket when they felt something
in his pants, not knowing if it was a weapon or narcotics.

51. Hammond made these public comments before any meaningful investigation by
his own internal affairs division and before made any internal affairs division reports of any
investigation of the Mitchell / Menifee affair.

52. Despite Wilkey’s questionable killing of an unarmed man by gunshot to the head
while Wilkey worked for the Rhea County Sheriff, Hammond approved the hire of Wilkey as a
deputy for the County.

53. | The County hired Wilkey sometime in February 2018, and within a short period
of time, Wilkey racked up at least 8 internal affairs complaints. The County cleared Wilkey of
any wrongdoing in two of the complaints, but there is no indication of the result of any
investigation of the remaining 6 complaints.

54. Wilkey has since been indicted by the Hamilton County Grand Jury on 44
criminal counts ranging from rape and stalking to sexual battery and reckless endangerment. The
tape charges arise from the Mitchell/Menifee affair.

Charges against A.M. and actions against female minors
55. Wilkey and fellow Deputy Tyler McRae (“McRae”) are defendants in civil

actions that arose from a traffic stop on April 18, 2019 that involved female minors.

~QO~

Case 1:20-cv-00021-DCLC-DCP Document 1-2 Filed 01/16/20 Page 9 of 33 PagelD #: 14
56. The civil actions involve allegations by female minors that Wilkey, with the
assistance of McRae, groped the girls, were verbally abusive to the girls, and detained the girls
illegally.

57. The parents and/or guardians of the girls were unsuccessful in making internal
affairs complaints against Wilkey and McRae because of the lack of any reply from the sheriff’ s
department.

58. However, one minor identified herein as “A.M,” was successful in actually
making a complaint about the improper conduct of Wilkey and McRae. Part of her complaint
was how Wilkey reached into her pants and removed a marijuana pipe.

a. Wilkey charged A.M. with possession of drug paraphernalia and booked
A.M. into the Juvenile Detention Unit.
b. A.M. would plead guilty to the charge without benefit of counsel

59. Shortly after giving her statement to sheriffs department investigators, Wilkey
began a series of actions (such as following A.M. and conducting at least one subsequent traffic
stop on her) that placed A.M. and her legal guardian in fear. Consequently, A.M. gave no further
statements nor pursued further her complaint.

60. However, the sheriff's department did continue to “investigate,” and after
conducting a brief and sloppy “investigation” of A.M.’s claims, charged A.M. with making a
false report about Wilkey’s conduct.

61. On November 8, 2019, the Juvenile Court, upon motion of the State of Tennessee,
dismissed the charge of false report. The Juvenile Court also granted a motion of A.M. and the
State of Tennessee to restore the charge Wilkey brought against A.M. for possession of drug

paraphernalia to the docket, and to dismiss the charge.

Case 1:20-cv-00021-DCLC-DCP Document 1-2 Filed 01/16/20 Page 10 of 33 PagelD #: 15
62. | WTVC Channel 9 reported on the lawsuits filed by the female minors against
Wilkey and McRae.

63. | McRae, in response to WTVC’s report (in facebook) claimed that the female
minors’ claims have been “proven” as not true by stating: “The way the female is stating she was
searched is not true and that has already been proven.”

Deputy Jordan Long

64. Deputy Jordan Long (“Long”) was a police officer with the City of Collegedale
Police Department.

65. On January 12, 2019, Long unlawfully and without any justification nearly threw
Matthew Gilmore into the path of oncoming vehicular traffic, which carried a significant risk of
death or serious bodily harm to Mr. Gilmore.

66. Despite Long’s history of unlawful violence against Mr. Gilmore, Hammond
approved the hire of Long as a deputy for the County,

Count One:

Violation of Civil Rights Under

Color of Law 42 U.S.C. §1983 —
Unreasonable Seizure by Excessive Force

67. Plaintiff incorporates all the prior averments in the previous paragraphs as if fully
set forth herein.

68. The force the individual defendants used against Plaintiff amounted to unlawful
force that carried a high risk of causing serious and life-threatening bodily harm, was
unnecessary and unreasonable under the circumstances and was the direct and proximate cause

of Plaintiff’ s injuries both physical and mental, and needless suffering.

69. No reasonable correctional officer would have acted in this manner.

Case 1:20-cv-00021-DCLC-DCP Document 1-2 Filed 01/16/20 Page 11o0f33 PagelD #: 16
70. Once the Plaintiff was in the joint custody of the individual defendants and the
County there existed a special relationship between the Plaintiff and the Defendants.

71. The County’s continued employment of Terrell and Hendrix and the County’s
failure to discipline Terrell and Hendrix in any meaningful manner, created an atmosphere that
other County employees, including the individual defendants, could act in a similar manner, and
thus not be punished in any significant way.

72. The County’s promotion of Terrell to lieutenant after his unnecessary use of force
against Nancy Mason created an atmosphere that other County employees, including the
individual defendants, could act in a similar manner, and thus not be punished in any significant
way.

73. The County’s employment of Kilpatrick despite his history of violence against
women during the commission of at least one felony, the continued display of violence in the
unnecessary killing of Christopher Sexton, the promotion of Kilpatrick to a detective position,
and the delay suspension of Kilpatrick despite overwhelming video evidence of Kilpatrick’s
propensity to use violence against a helpless and handcuffed arrestee created an atmosphere that
other County employees, including the individual defendants, could act in a similar manner, and
thus not be punished in any significant way. Although the events involving Kilpatrick occurred
close in time to or after the events between the individual defendants and Plaintiff, Plaintiff
submits they reflect the same atmosphere that exists to this day.

74. The County’s employment of Wilkey despite his history of lethal violence against
an unarmed person, and the lack of any resolution of 6 internal affairs complaints, created an
atmosphere that other County employees, including the individual defendants, could act in a

similar manner, and thus not be punished in any significant way.

Case 1:20-cv-00021-DCLC-DCP Document 1-2 Filed 01/16/20 Page 12 of 33 PagelD #: 17
75. The County’s employment of Long despite his history of violence against
unarmed Matthew Gilmore created an atmosphere that other County employees, including the
individual defendants, could act in a similar manner, and thus not be punished in any significant
way. Although the events involving Long occurred close in time to or after the events between
the individual defendants and Plaintiff, Plaintiff submits they reflect the same atmosphere that
exists to this day.

76. | Hammonds’ comments created an atmosphere that other County employees,
including the individual defendants, could act as he did in this instance, and thus not be punished
in any significant way. Although Hammonds’ comments occurred close in time to or after the
events between the individual defendants and Plaintiff, Plaintiff submits they reflect the same
atmosphere that exists to this day.

77, The “investigation” of A.M.’s complaint and the subsequent retaliatory felony
charge of false report created an atmosphere that other County employees, including the
individual defendants, could act as he did in this instance, and thus not be punished in any
significant way. Although the attempted prosecution of A.M. occurred after the events between
the individual defendants and Plaintiff, Plaintiff submits they reflect the same atmosphere that
exists to this day.

78. The failure to take the complaints of female minors by their parents or guardians
created an atmosphere that other County employees, including the individual defendants, could
act as he did in this instance, and thus not be punished in any significant way. Although the
attempted prosecution of A.M. occurred after the events between the individual defendants and

Plaintiff, Plaintiff submits they reflect the same atmosphere that exists to this day.

Case 1:20-cv-00021-DCLC-DCP Document 1-2 Filed 01/16/20 Page 13 of 33 PagelD #: 18
79. The individual defendants acted under color of law and his negligence and
intentional acts along with the deliberate indifference of the County deprived the Plaintiff of his
rights secured to him under the Fourth and Fourteenth Amendments to United States
Constitution to be free from unreasonable seizures of persons without Due Process of Law.

80. Plaintiff sues the County and the individual defendants under this Count.

Count Two:

Negligence
81. Plaintiff incorporates all the prior averments in the previous paragraphs as if fully
set forth herein.

82. As stated previously, the individual defendants, at the time of the events averred
in this Complaint, acted under the color of their offices as correctional deputy sheriffs for the
County.

83. TENN. CODE ANN. § 8-8-302, allows anyone incurring any wrong, injury, loss,
damage or expense resulting from any act or failure to act on the part of any deputy appointed by
the sheriff to bring suit against the County.

84, The Tennessee Constitution, article 1, section 13, prohibits the treatment of
Plaintiff upon arrest and confinement with unnecessary rigor. Consequently, the individual
defendants had an affirmative duty to not injure the Plaintiff in the manner averred in this
Complaint.

85. The individual defendants’ actions and omissions as stated herein were the direct
and proximate cause of Plaintiff’ s injuries both physical and mental, needless suffering, and loss
of enjoyment of life.

86. Plaintiff sues the County and the individual defendants under this Count.

Case 1:20-cv-00021-DCLC-DCP Document 1-2 Filed 01/16/20 Page 14 of 33 PagelD #: 19
Count Three:
Battery

87. Plaintiff incorporates all the prior averments in the previous paragraphs as if fully
set forth herein.

88. The individual defendants’ acts as averred in this Complaint, constituted a battery
on Plaintiff’s person.

89. The individual defendants’ conduct was the direct and proximate cause of
Plaintiff's injuries both physical and mental, needless suffering, and loss of enjoyment of life.

90. Plaintiff sues the individual defendants under this Count.

Count Four:
Assault

SL. Plaintiff incorporates all the prior averments in the previous paragraphs as if fully

set forth herein.

92. The individual defendants’ acts as averred in this Complaint, constituted a battery
on Plaintiffs person.

93. The individual defendants’ conduct was the direct and proximate cause of
Plaintiff's injuries both physical and mental, needless suffering, and loss of enjoyment of life.

94. Plaintiff sues the individual defendants under this Count.

‘WW HEREFORE, the Plaintiff demands judgment against the Defendants and requests the
following relief:

a, The omissions of the County constituted willful and wanton indifference to and

with deliberate disregard for the constitutional civil rights of the Plaintiff. Thus, as to the County,

the Plaintiff is entitled to actual damages, and attorney fees pursuant to 42. U.S.C. §1988.

Case 1:20-cv-00021-DCLC-DCP Document 1-2 Filed 01/16/20 Page 15 of 33 PagelD #: 20
b. The individual defendants committed their acts against Plaintiff with actual
malice toward the Plaintiff and with willful and wanton indifference to and with deliberate
disregard for the constitutional civil rights of the Plaintiff. Thus, as to the individual defendants,
is entitled to punitive damages, actual damages, and attorney fees pursuant to 42. U.S.C. §1988.

C. The Court to enter judgment against the Defendants and to award Plaintiff
compensatory damages in the amount of ONE HUNDRED AND FIFTY THOUSAND
DOLLARS ($150,000).

d. The Court to enter judgment against the individual defendants and to award
Plaintiff punitive damages in the amount of TWO HUNDRED THOUSAND DOLLARS
($200,000).

€. That the Court award costs, and discretionary costs.

f. Any other relief the Court may deem fit and proper.

g. Any other relief the Court may deem fit and proper pursuant to 42 U.S.C. § 1988,

and

h. Allow a jury trial on all issues.

 

 

TENN. BPR #2075

GA. STATE BAR #200745
Attorney for Plaintiff
4110-A Brainerd Road
Chattanooga, TN 37411
(423) 267-1575
robin@robinfloreslaw.com

***verification on next page***

Case 1:20-cv-00021-DCLC-DCP Document 1-2 Filed 01/16/20 Page 16 of 33 PagelID #: 21
VERIFICATION
)

STATE OF TENNESSEE
)

HAMILTON COUNTY
], Michael Shane Cagle, first being duly sworn, do hereby make solemn oath that the
facts in regard to the events in the jail as described in this Verified Complaint are true to the best

of my knowledge, information, and belief.

This the | day of Decembtrr019.

 

~

Michael Shane Cagle

Sworn tg before me this [9
day of December , 2019,

Notary Public
My commission expires

Case 1:20-cv-00021-DCLC-DCP Document 1-2 Filed 01/16/20 Page 17 of 33 PagelD #: 22
CIRCUIT COURT FOR HAMILTON COUNTY
State of Tennessee

  

 

MICHAEL SHANE CAGLE, §
§
Plaintiff, §
§ No. 19C1423
Sym §
§ JURY DEMAND
HAMILTON COUNTY §
GOVERNMENT, and §
CORRECTION DEPUTY JOSEPH JONES, § NE s =
CORRECTION DEPUTY KEVIN LEWIS, § pal a
CORRECTION DEPUTY WESLEY BIRJKOVFF, § Cw
and § oo 2
CORRECTION DEPUTY MICHAEL CRAIG, § + SS
In their capacities as corrections deputy § —_ at
sheriff for Hamilton County Government —§ eh a
and in their individual capacities, § me
§
"Defendants. . §
‘- AFFIDAVIT OF SERVICE
1, I am the affiant, Robin R. Flores, and base this affidavit upon first-hand

information. I am competent to make this affidavit.

2. On December 20, 2019, Plaintiff filed a Complaint and the Clerk of Court issued
a Summons for defendant Hamilton County Government.

3, On December 20, 2019, I personally served a copy of the Summons and

Complaint to Rheubin Taylor, County Attorney.

4. I have attached the service copy of the Summons to this Affidavit. [Exhibit A]

AFFIANT STATES NOTHING FURTHER.

Case 1:20-cv-00021-DCLC-DCP Document 1-2 Filed 01/16/20 Page 18 of 33 PagelID #: 23
STATE OF TENNESSEE )

    

COUNTY OF HAMILTON )
I, Robin R. Flores, first being duly sworn, do hereby make solemn o at the facts
contained in this affidavit are true to the best of my knowledge, informatién and belief.

This pe day of December, 2019.

 

Roping. Flores ( /
Sworn to before me this ao

SU VV Notary Public

 

 

My commission expires? 9.35: SA,
Fa enero tea, Ln
a ~ “a 4
* Le) = > * 4
ZO! CO” 4
42: OS. 34
£52 ESOS InZ
44%, BF Ok for

Case 1:20-cv-00021-DCLC-DCP Document 1-2 Filed 01/16/20 Page 19 of 33 PagelD #: 24
CIRCUIT COURT FOR HAMILTON COUNTY
State of Tennessee

MICHAEL SHANE CAGLE,

Plaintiff,

No. | C14,

JURY DEMAND

~V~

HAMILTON COUNTY
GOVERNMENT, and

CORRECTION DEPUTY JOSEPH JONES,
CORRECTION DEPUTY KEVIN LEWIS,
CORRECTION DEPUTY WESLEY BIRJKOVFF,
and

CORRECTION DEPUTY MICHAEL CRAIG,

In their capacities as corrections deputy
sheriff for Hamilton County Government
and in their individual capacities,

COR CO? UP? (OP? CO? (OD COP? CO? OD CO? OD CO? CD KH? KA KP KD Kr OP
“
of,
\
—

Defendants.

SUMMONS

To: HAMILTON COUNTY GOVERNMENT
c/o Rheubin Taylor, County Attorney
625 Georgia Avenue, Room 204
Chattanooga, TN 37402

You are hereby summoned to answer and make defense to a Bill of Complaint, which has
been filed in the Circuit Court for Hamilton County, Tennessee in the above styled case. Your
defense to this Complaint must be filed in the office of the Clerk of Circuit Court for Hamilton
County, Tennessee on or before thirty (30) days after service of this summons upon you. If you fail to
do so, judgment by default will be taken against you for the relief demanded in the Complaint.

WITNESSED and issued this net day of Necesher , 20 AT

 

LARRY HENRY, CLERK
BY: hh Aj Jp ML.
DEPUTY CLERK ~

Attorneys for Plaintiff: ROBIN RUBEN FLORES
4110 BRAINERD ROAD, CHATTANOOGA, TN 37411

Plaintiffs Address:

 

SERVICE
RETURN | »~

Case 1:20-cv-00021-DCLC-DCP Document 1-2 Filed 01/16/20 Page 20 of 33 PagelD #: W
Received this day of ,20-

/S/
DEPUTY SHERIFF

STATE OF TENNESSEE
COUNTY OF HAMILTON

I, Larry Henry, Clerk of Circuit Court, in and for the State and County aforesaid, hereby certify that the within and
foregoing is a true and correct copy of the original writ of summons issued in this case.

LARRY Henry, CLERK
By: D.C.
OFFICER’S RETURN
I certify that I served this summons, together with the Complaint as follows:

QO On, ,20___, I delivered a copy of the summons and Complaint to the Defendant,

Q Failed to serve
this summons within 30 days because:

 

Jim Hammond, Sheriff:

 

Deruiy SHEKIKE

Clerk’s Return

I hereby acknowledge and accept service of the within summons and receive copy of same, this
day of , 20 i

 

DEFENDANT

LARRY HENRY, CLERK

By: D.C.

 

NOTICE TO DEFENDANT(S)

Tennessee law provides a four thousand ($4,000.00) personal property exemption from execution or seizure to
satisfy a judgment. If a judgment should be entered against you in this action and you wish to claim property as exempt, you
must file a written list, under oath, of the items you wish to claim as exempt with the Clerk of Court. The list may be filed at
any time and may be changed by you thereafter as necessary; however, unless it is filed before the judgment becomes final,
it will not be effective as to any execution or garnishment issued prior to the filing of the list. Certain items are automatically

exempt by law and do not need to be listed; these include items of necessary wearing apparel (clothing) for yourself and
your family and trunks and other receptacles necessary to contain such apparel, family portraits, the family Bible, and school
books. Should and of these items be seized you would have the right to recover them. If you do not understand your
exemption right or how to exercise it, you may wish to seek the counsel of a lawyer.

wt FS

Case 1:20-cv-00021-DCLC-DCP Document 1-2 Filed 01/16/20 Page 21 of 33 PagelD #: 26
CIRCUIT COURT FOR HAMILTON COUNTY
State of Tennessee

MICHAEL SHANE CAGLE, §
§
Plaintiff, §
§ No. 19C1423
aie § ~~ Ba
§ JURY DEMAND ‘s @ ©
HAMILTON COUNTY § ef me
GOVERNMENT, and § DL \ oN 5 ie
§ ) ie
CORRECTION DEPUTY JOSEPH JONES, § DF 5 ek
CORRECTION DEPUTY KEVIN LEWIS, § \ oe Y
CORRECTION DEPUTY WESLEY BIRJKOVFF, § ‘ 2 2,
and § i
CORRECTION DEPUTY MICHAEL CRAIG, §
In their capacities as corrections deputy § a
sheriff for Hamilton County Government §
and in their individual capacities, § .
§
Defendants. §

AFFIDAVIT OF SERVICE. |

1. I am the affiant, Allen Huggins, and base this affidavtvapon first-hand
information. I am competent to make this affidavit.

A On December 20, 2019, a Plaintiff filed a Complaint and the Clerk issued a
Summons for defendant, Correction Deputy Michael Craig.

3y On December 23, 2019, I personally served a copy of'the Complaint and
Summons for Corrections Deputy Michael Craig to Sgt. Hughes with the
Hamilton County Sheriff's Office who is authorized to accept service for the
defendant.

4. I have attached the service copy of the Summons to this Affidavit. [Exhibit A]

AFFIANT STATES NOTHING FURTHER.

Case 1:20-cv-00021-DCLC-DCP Document 1-2 Filed 01/16/20 Page 22 of 33 PagelD #: 27
STATE OF TENNESSEE )
COUNTY OF HAMILTON )

I, Allen Huggins first being duly sworn, do hereby make solemn oath that the facts
contained in this affidavit are true to the best of my knowledge, information and belief.

This a) day of December, 2019. QE LE

Allen Huggins - RCSI
8829 Snow Hill Road
Ooltewah, TN 37363

Sworn to before me this 40
iyo Dp :
SS Notary Public

My commission expires: G 5-7

oF
vr seu uenee \\ Sai
*,%0018

*
*San.7*

Case 1:20-cv-00021-DCLC-DCP Document 1-2 Filed 01/16/20 Page 23 of 33 PagelD #: 28
CIRCUIT COURT FOR HAMILTON COUNTY
State of Tennessee

 

 

 

 

MICHAEL SHANE CAGLE, §
§
Plaintiff, §
§ No. Ac d3) 5;
~V~ §
§ JURY DEMAND
HAMILTON COUNTY § 2
GOVERNMENT, and § * mi ty
§ if Ea oo “
CORRECTION DEPUTY JOSEPH JONES, § \ vO
CORRECTION DEPUTY KEVIN LEWIS, § Se -
CORRECTION DEPUTY WESLEY BIRJKOVFF, § ” ~
and § ‘ re
CORRECTION DEPUTY MICHAEL CRAIG, § wo
In their capacities as corrections deputy §
sheriff for Hamilton County Government §
and in their individual capacities, §
§
Defendants. §
SUMMONS
To: |. CORRECTION DEPUTY MICHAEL CRAIG
Hamilton County Sheriff's Office
600 Market Street
Chattanooga, TN 37402
You are hereby summoned to answer and make defense to a Bill of Complaint, which has
been filed in the Circuit Court for Hamilton County, Tennessee in the above styled case. Your
defense to this Complaint must be filed in the office of the Clerk of Circuit Court for Hamilton
County, Tennessee on or before thirty (30) days after service of this summons upon you. If you fail to
do so, judgment by default will be taken against you for the relief demanded in the Complaint.
sth
WITNESSED and issued this the AY, day ot Necembey 20/9.
LARRY HENRY, CLERK
BY: (he
DEPUTY CLERK
Attorneys for Plaintiff: ROBIN RUBEN FLORES
4110 BRAINERD ROAD, CHATTANOOGA, TN 37411
Plaintiff's Address: seERV) CE
RETURN

Case 1:20-cv-00021-DCLC-DCP Document 1-2 Filed 01/16/20 Page 24 of 33 PagelD Hy
Received this day of , 20

 

 

/S/

 

DEPUTY SHERIFF
STATE OF TENNESSEE
COUNTY OF HAMILTON

I, Larry Henry, Clerk of Circuit Court, in and for the State and County aforesaid, hereby certify that the within and
foregoing is a true and correct copy of the original writ of summons issued in this case.

LARRY HENRY, CLERK

By: D.C.
OFFICER’S RETURN
I certify that I served this summons, together with the Complaint as follows:

Q On, ,20___, I delivered a copy of the summons and Complaint to the Defendant,

 

Q Failed to serve

 

this summons within 30 days because:

 

Jim Hammond, Sheriff:

 

Debruviy SHbKiEE

 

Clerk’s Return

I hereby acknowledge and accept service of the within summons and receive copy of same, this

 

 

 

 

day of , 20
DEFENDANT
LARRY HENRY, CLERK
By: D.C.
NOTICE TO DEFENDANT(S)

Tennessee law provides a four thousand ($4,000.00) personal property exemption from execution or seizure to
satisfy a judgment. If a judgment should be entered against you in this action and you wish to claim property as exempt, you
must file a written list, under oath, of the items you wish to claim as exempt with the Clerk of Court. The list may be filed at

any time and may be changed by you thereafter as necessary; however, unless it is filed before the judgment becomes final,
it will not be effective as to any execution or garnishment issued prior to the filing of the list. Certain items are automatically
exempt by law and do not need to be listed; these include items of necessary wearing apparel (clothing) for yourself and
your family and trunks and other receptacles necessary to contain such apparel, family portraits, the family Bible, and school
books. Should and of these items be seized you would have the right to recover them. If you do not understand your
exemption right or how to exercise it, you may wish to seek the counsel of a lawyer.

Case 1:20-cv-00021-DCLC-DCP Document 1-2 Filed 01/16/20 Page 25 of 33 PagelD #: 30
CIRCUIT COURT FOR HAMILTON COUNTY
State of Tennessee

MICHAEL SHANE CAGLE,
Plaintiff;
No. 19C1423 < &
nye a
JURY DEMAND “3 “uy
HAMILTON COUNTY

# 3.
GOVERNMENT, and IT % ty Oe
CORRECTION DEPUTY JOSEPH JONES,
CORRECTION DEPUTY KEVIN LEWIS,
CORRECTION DEPUTY WESLEY BIRJKOVFF,
and ee E
CORRECTION DEPUTY MICHAEL CRAIG, |< §*»
In their capacities as corrections deputy
sheriff for Hamilton County Government:
and in their individual capacities,

(OR? CO? CO? OR YORU. LO? UP? CO? DOP? OP? OA CP CO? OP QP 2 LN OP
‘
2

Defendants.
AFFIDAVIT OF SERVICE

1; I am the affiant, Allen Huggins, and base this affidavit upon first-hand
information. I am competent to make this affidavit.

2. On December 20, 2019, a Plaintiff filed a Complaint and the Clerk issued a
Summons for defendant, Correction Deputy Kevin Lewis.

35 On January 9, 2020, I personally served a copy of the Complaint and Summons
for Corrections Deputy Kevin Lewis at his home address located at 1888 Crystal

Lane, Hixson, Tennessee.

4. I have attached the service copy of the Summons to this Affidavit. [Exhibit A]

AFFIANT STATES NOTHING FURTHER.

Case 1:20-cv-00021-DCLC-DCP Document 1-2 Filed 01/16/20 Page 26 of 33 PagelID #: 31
STATE OF TENNESSEE )
COUNTY OF HAMILTON )

I, Allen Huggins first being duly sworn, do hereby make solemn oath that the facts
contained in this affidavit are true to the best of my knowledge, information and belief.

This [Oday of January, 2020. BZ. tf

Allen Huggins - RCSI
8829 Snow Hill Road
Ooltewah, TN 37363

dy) to before me this | O
y of Janugry, 2028
S of? Notary Public

My commission expires: ) 9-2s.- 7 aM,
F002, Noy

- oo Y
ye tg")

qe" 2 2050
i
it wD
que
Roe
° 2
E
**exaeeoe®®

Pd
a
s
wo
4
a
4
#,
4
6

o, ”

Case 1:20-cv-00021-DCLC-DCP Document 1-2 Filed 01/16/20 Page 27 of 33 PagelID #: 32
CIRCUIT COURT FOR HAMILTON COUNTY
State of Tennessee

MICHAEL SHANE CAGLE,

Plaintiff,

wo. JQCIUQ2,

JURY DEMAND

~V~

HAMILTON COUNTY
GOVERNMENT, and

CORRECTION DEPUTY JOSEPH JONES,
CORRECTION DEPUTY KEVIN LEWIS,
CORRECTION DEPUTY WESLEY BIRJKOVFF,
and

CORRECTION DEPUTY MICHAEL CRAIG,

In their capacities as corrections deputy
sheriff for Hamilton County Government
and in their individual capacities,

C * “2,

CO? COP WOR COD COP? COR LOR LO? OR CO? COR COP? CQ OO? KP OP? COD GH? LP
Ov

Defendants.

SUMMONS

To: CORRECTION DEPUTY KEVIN LEWIS
Hamilton County Sheriff’s Office
600 Market Street
Chattanooga, TN 37402

You are hereby summoned to answer and make defense to a Bill of Complaint, which has
been filed in the Circuit Court for Hamilton County, Tennessee in the above styled case. Your
defense to this Complaint must be filed in the office of the Clerk of Circuit Court for Hamilton
County, Tennessee on or before thirty (30) days after service of this summons upon you. If you fail to
do so, judgment by default will be taken against you for the relief demanded in the Complaint.

WITNESSED and issued this the Lp day of Nec) er , 20 19.

 

LARRY HENRY, CLERK
BY: Lh ly J.
DEPUTY CLERK

Attorneys for Plaintiff: ROBIN RUBEN FLORES
4110 BRAINERD ROAD, CHATTANOOGA, TN 37411

Plaintiffs Address: SERVIC fe
RETURN

Case 1:20-cv-00021-DCLC-DCP Document 1-2 Filed 01/16/20 Page 28 of 33 PagelD ui tp
“~

 

Ps
Received this day of 20

 

 

/S/

 

DEPUTY SHERIFF

STATE OF TENNESSEE
COUNTY OF HAMILTON

I, Larry Henry, Clerk of Circuit Court, in and for the State and County aforesaid, hereby certify that the within and
foregoing is a true and correct copy of the original writ of summons issued in this case.

 

LARRY HENRY, CLERK
By: D.C.
OFFICER’S RETURN

I certify that I served this summons, together with the Complaint as follows:

Q On, ,20___, I delivered a copy of the summons and Complaint to the Defendant,

 

O Failed to serve

 

this summons within 30 days because:

 

Jim Hammond, Sheriff:

 

DEPUTY SHERIFF

 

Clerk’s Return

Thereby acknowledge and accept service of the within summons and receive copy of same, this

 

 

 

 

day of , 20
DEFENDANT
LARRY HENRY, CLERK
By: D.C.
NOTICE TO DEFENDANT(S)

Tennessee law provides a four thousand ($4,000.00) personal property exemption from execution or seizure to
satisfy a judgment. If a judgment should be entered against you in this action and you wish to claim property as exempt, you
must file a written list, under oath, of the items you wish to claim as exempt with the Clerk of Court. The list may be filed at
any time and may be changed by you thereafter as necessary; however, unless it is filed before the judgment becomes final,
it will not be effective as to any execution or garnishment issued prior to the filing of the list. Certain items are automatically

exempt by law and do not need to be listed; these include items of necessary wearing apparel (clothing) for yourself and
your family and trunks and other receptacles necessary to contain such apparel, family portraits, the family Bible, and school
books. Should and of these items be seized you would have the right to recover them. If you do not understand your
exemption right or how to exercise it, you may wish to seek the counsel of a lawyer.

Case 1:20-cv-00021-DCLC-DCP Document 1-2 Filed 01/16/20 Page 29 of 33 PagelID #: 34
CIRCUIT COURT FOR HAMILTON COUNTY
State of Tennessee

MICHAEL SHANE CAGLE, §
§
Plaintiff, §
§ No. 19C1423
~V~ § DIwirsios W_
§ JURY DEMAND
HAMILTON COUNTY §
GOVERNMENT, and §
§
CORRECTION DEPUTY JOSEPH JONES, §
CORRECTION DEPUTY KEVIN LEWIS, —§ Ba
CORRECTION DEPUTY WESLEY BiRiKoVer,, 8. 3 By ta
. PF OD
and 8. a
CORRECTION DEPUTY MICHAEL CRAIG, » § a Fe
In their capacities as corrections’ deputy”: “§ oon. Ce ri - a
sheriff for Hamilton County Government “§ Fy Sr Be
and in their individual capacities,” : ge" ‘oe BP A
I Ba  &
Defendants.  § \ aA
AFFIDAVIT OF SERVICE

 

1. I am the affiant, Allen Huggins, and base this affidavit upon first-hand
information. I am competent to make this affidavit.

Dr On December 20, 2019, a Plaintiff filed a Complaint and the Clerk issued a
Summons for defendant, Correction Deputy Joseph Jones.

3. On January 13, 2020, I personally served a copy of the Complaint and Summons
for Corrections Deputy Joseph Jones at 3115 Freeman Street, Chattanooga TN.

4. { have attached the service copy of the Summons to this Affidavit. [Exhibit A]

AFFIANT STATES NOTHING FURTHER.

STATE OF TENNESSEE )
COUNTY OF HAMILTON )

Case 1:20-cv-00021-DCLC-DCP Document 1-2 Filed 01/16/20 Page 30 of 33 PagelD #: 35
I, Allen Huggins first being duly sworn, do hereby make solemn oath that the facts
contained in this affidavit are true to the best of my knowledge, information and belief.

This |D day of January, 2020.
ALi LL

Allen Huggins - RCST
8829 Snow Hill Road
Ooltewah, TN 37363

eon to before me this 13
ees Cog
SF Notary Public
eee SAY

t commission expires: uy
Gq: ‘a on tivy »,

Case 1:20-cv-00021-DCLC-DCP Document 1-2 Filed 01/16/20 Page 31 of 33 PagelID #: 36
CIRCUIT COURT FOR HAMILTON COUNTY
State of Tennessee

MICHAEL SHANE CAGLE,
Plaintiff,
~V~

JURY DEMAND Sg “So
HAMILTON COUNTY ‘ “se
GOVERNMENT, and ;
CORRECTION DEPUTY JOSEPH JONES,
CORRECTION DEPUTY KEVIN LEWIS,
CORRECTION DEPUTY WESLEY BIRJKOVFF,
and
CORRECTION DEPUTY MICHAEL CRAIG,
In their capacities as corrections deputy
sheriff for Hamilton County Government
and in their individual capacities,

Cr (OP UO? WOR? WOR COP OA OP LOA SOP LP LO? GOR LO COP? WO? LN LO

Defendants.

SUMMONS

To: CORRECTION DEPUTY JOSEPH JONES
Hamilton County Sheriffs Office
600 Market Street
Chattanooga, TN 37402

You are hereby summoned to answer and make defense to a Bill of Complaint, which has
been filed in the Circuit Court for Hamilton County, Tennessee in the above styled case. Your
defense to this Complaint must be filed in the office of the Clerk of Circuit Court for Hamilton
County, Tennessee on or before thirty (30) days after service of this summons upon you. If you fail to
do so, judgment by default will be taken against you for the relief demanded in the Complaint.

J
WITNESSED and issued this the ats i day of Neve m ber , 20 Vai

LARRY HENRY, CLERK J
By: tL

ISfPUTY CLERK

Attorneys for Plaintiff: ROBIN RUBEN FLORES
4110 BRAINERD ROAD, CHATTANOOGA, TN 37411

Plaintiffs Address:

 

SERVICE
RETURN ys

Case 1:20-cv-00021-DCLC-DCP Document 1-2 Filed 01/16/20 Page 32 of 33 PagelD #: 3g
Received this day of 20

/S/
DEPUTY SHERIFF

STATE OF TENNESSEE
COUNTY OF HAMILTON

I, Larry Henry, Clerk of Circuit Court, in and for the State and County aforesaid, hereby certify that the within and
foregoing is a true and correct copy of the original writ of summons issued in this case.

LARRY HENRY, CLERK
By: D.C.
OFFICER’S RETURN

I certify that I served this summons, together with the Complaint as follows:

Q On, ,20___, I delivered a copy of the summons and Complaint to the Defendant,

 

Q Failed to serve

 

this summons within 30 days because:

 

Jim Hammond, Sheriff:

 

DEPU'T'Y SHERIFF

 

 

 

 

 

 

Clerk’s Return
I hereby acknowledge and accept service of the within summons and receive copy of same, this
day of , 20
DEFENDANT
LARRY HENRY, CLERK
By: D.C.
NOTICE TO DEFENDANT(S)

Tennessee law provides a four thousand ($4,000.00) personal property exemption from execution or seizure to
satisfy a judgment, If a judgment should be entered against you in this action and you wish to claim property as exempt, you
must file a written list, under oath, of the items you wish to claim as exempt with the Clerk of Court. The list may be filed at
any time and may be changed by you thereafter as necessary; however, unless it is filed before the judgment becomes final,
it will not be effective as to any execution or garnishment issued prior to the filing of the list. Certain items are automatically

exempt by law and do not need to be listed; these include items of necessary wearing apparel (clothing) for yourself and
your family and trunks and other receptacles necessary to contain such apparel, family portraits, the family Bible, and school
books. Should and of these items be seized you would have the right to recover them. If you do not understand your
exemption right or how to exercise it, you may wish to seek the counsel of a lawyer.

 

Case 1:20-cv-00021-DCLC-DCP Document 1-2 Filed 01/16/20 Page 33 of 33 PagelD #: 38
